TENNESSEE BUREAU OF WORKERS’ COMPENSATION
               WORKERS’ COMPENSATION APPEALS BOARD

Gregory Pope                                  )   Docket No. 2015-01-0010
                                              )
v.                                            )   State File No. 65681-2014
                                              )
Nebco of Cleveland Inc., d/b/a                )
Toyota of Cleveland, et al.                   )
                                              )
                                              )
Appeal from the Court of Workers’             )
Compensation Claims                           )
Thomas Wyatt, Judge                           )


                  Reversed and Dismissed - Filed November 28, 2016


This appeal involves a car salesman who injured his knee participating in a recreational
charity event sponsored in part by his employer, a car dealership. The employer refused
to pay workers’ compensation benefits on the basis that the salesman’s participation in
the recreational activity was voluntary and not a part of his work duties. The trial court
found that the salesman’s injury occurred in the course and scope of his employment and
ordered the employer to reimburse him for his out-of-pocket expenses and pay the
medical bills associated with his treatment. The trial court also ruled that the salesman’s
attorney was entitled to calculate his fee based on the amount of the medical expenses
and out-of-pocket expenses. The employer has appealed, raising two issues: (1) whether
the evidence preponderates against the trial court’s determination that the salesman’s
participation in the recreational activity was impliedly required within the meaning of
Tennessee Code Annotated section 50-6-110(a)(6)(A) and was a part of his work duties
under Tennessee Code Annotated section 50-6-110(a)(6)(C), and (2) whether the award
of attorney’s fees was proper. We hold that the trial court erred in finding the salesman’s
participation in the recreational event was impliedly required by the employer or was a
part of his work duties, pretermitting our consideration of the attorney’s fees issue. The
trial court’s decision is reversed and the case is dismissed. The court’s order, as reversed,
is certified as final.

Presiding Judge Marshall L. Davidson, III, delivered the opinion of the Appeals Board in
which Judge David F. Hensley and Judge Timothy W. Conner joined.


                                             1
Jennifer Orr Locklin, Nashville, Tennessee, for the employer-appellant, Nebco of
Cleveland, Inc., d/b/a Toyota of Cleveland

William J. Brown, Cleveland, Tennessee, for the employee-appellee, Gregory Pope

                            Factual and Procedural Background

       Gregory Pope (“Employee”), a fifty-three-year-old resident of Bradley County,
Tennessee, suffered a serious knee injury on August 16, 2014, while participating in a
“mud run” charity event sponsored in part by his employer, Nebco of Cleveland, Inc.,
d/b/a Toyota of Cleveland (“Employer”). The mud run, a fundraiser to benefit Habitat
for Humanity, involved numerous teams competing for the fastest time negotiating an
obstacle course in the mud. Employee was injured attempting to scale a six-foot wall
approximately ten minutes into the course.

       Employee’s injury, a left quadriceps tendon rupture, required surgery to repair.
His personal health insurance paid most of his medical bills, which exceeded $19,000,
and he incurred out-of-pocket expenses of approximately five hundred dollars. Employer
denied Employee’s workers’ compensation claim based upon its belief that he had
voluntarily participated in the event, barring any recovery. Employee responded that his
participation in the mud run was required and was a part of his work-related duties.
Although Employee returned to work following his surgery, he was eventually terminated
for reasons unrelated to his injury.

       Three individuals testified at trial: Dave Mason, a fellow sales consultant and the
individual tasked with forming the mud run team; Eddie Triplett, Employer’s general
manager who asked Mr. Mason to form a team; and Employee. Employee testified that
when he was first approached by Mr. Mason to participate in the mud run, Mr. Mason
told him that Mr. Triplett had asked him to organize a team for the event. Employee
declined to participate because the event was on a Saturday morning, which he described
as a “peak selling time” for sales people. In all, Mr. Mason approached Employee three
or four times about joining the team and, eventually, Employee agreed to participate
because he believed “that if [he] bailed at that point because it was so close to the event
that everyone would have remembered, ‘[o]kay. Greg Pope didn’t do it.’ So it kind of
put me out there.” Employee was not concerned that any adverse employment action
would be taken against him if he declined, which he did at least twice before finally
agreeing to participate.

        Employee also testified that he did not want to be away from the dealership on a
Saturday, stating that, as a single parent, he “had to think of making money for [his
family] versus doing [the mud run] and the possibility of getting hurt.” When asked
whether he was concerned about being disciplined if he refused to participate, he
testified, “I didn’t think I would [have] been fired if I didn’t do it. I just [thought] that . . .

                                                2
everyone would have realized Greg was the last hope and he didn’t do it. And that would
have been a let down for the team.”

        Employee further testified that he felt participating in the mud run was a work-
related activity because it occurred during working hours – a Saturday morning – and he
felt it was his duty to help represent the dealership. He also described having attended a
gathering at the dealership approximately two days prior to the event at which Mr.
Triplett distributed matching “Captain America” t-shirts and asked the team to dress
alike.1 The participants on the team were allowed to drive dealership cars to the event,
but they were not obligated to stay with the vehicles, attempt to sell any vehicles, or staff
a tent operated by Employer’s corporate owner. At the beginning of the event, Mr.
Triplett used his influence as one of the event sponsors to obtain an earlier starting time
for his team, as the salesmen wanted to return to the dealership so they could sell
vehicles. It is undisputed that team members were not provided any type of
compensation to participate.

       Employee acknowledged that he had not participated in prior mud runs sponsored
by Employer. He also acknowledged that no one threatened to take adverse employment
action against him if he declined to participate.

       Mr. Mason, who was Employee’s co-worker and friend, testified that Employer, in
return for sponsoring the mud run, had been allotted multiple teams to enter in the event.
He indicated that Mr. Triplett asked him to put together a team, and Mr. Mason
considered participation to be a work-related activity because it was an opportunity to
promote the dealership. He stated that because he had seen Employee in the gym and
knew him to be in good physical condition, he decided to ask Employee to join the team.
After experiencing difficulty filling the team, he returned to Employee and “did pressure
him into doing it.” Mr. Mason had no supervisory responsibilities at the dealership. He
was, like Employee, a sales consultant.

        Mr. Mason also testified that he did not tell Employee that participation in the mud
run was required and that he had not been threatened with any adverse employment
action had he been unable to get a team together or had he decided not to participate
himself. He stated that, had he been unable to organize a team, he assumed the
dealership would simply not enter a team or would look for participants elsewhere. He
further indicated that he had not been instructed to attempt to sell cars at the mud run or
staff the dealership tent.




1
 It is undisputed that the shirts contained no company logo and did not otherwise associate the team
members with Employer or its dealership.


                                                 3
        Mr. Triplett, the dealership’s general manager, testified that he believed
sponsorship of events like the mud run was an important element of being a good
corporate member of the community. He testified that Employer had sponsored a number
of community events over the years and, while some employees participated in some of
those events, participation was never mandatory. While the mud run organizers had
allotted teams to the dealership in the past, Mr. Triplett had not previously asked that a
team be organized, giving those entry spots to others who wanted to form a team instead,
such as specific employees or family members who expressed a desire to participate. In
the past and at the event in question, the teams fielded from Employer’s allotment were
not required to wear clothing or engage in any other conduct identifying themselves as
being associated with Employer.

        In addition, Mr. Triplett testified that he had decided to put together a team on this
particular occasion because it would be fun and because his children had put “peer
pressure” on him to enter, telling him he was “too old, too fat, and too slow to do it.” He
stated, “I’m sitting there with two unclaimed teams. And it’s not that big a deal. Nobody
would notice if we weren’t there, probably. But I didn’t want them to completely go to
waste either, and I thought it would be fun.” He stated that, while he believed it would be
beneficial to have a team entered in the mud run, he did not believe the business would
suffer if it failed to enter a team.

       Finally, Mr. Triplett did not “shame” any employee who declined to participate in
the mud run and, in fact, was unaware of who had refused to be on the team. He testified
that he did not consider participation in the event to be a part of the participants’ work
duties. When asked what, if any, action he would have taken had Employee declined to
participate, he testified that “short of personal disappointment,” there would have been no
adverse employment consequences. Mr. Triplett testified that he did not “lean” on
Employee or anyone else to join the team.

        At trial, Employer argued that Employee’s participation on the team was not
associated with his work duties, as it was a recreational event in which participation was
purely voluntary. By contrast, Employee took the position that because he was pressured
into joining the team, participation was a part of his work duties. The trial court agreed,
concluding that Employee’s participation in the mud run was impliedly required and was
a part of his work-related duties. The court awarded benefits in the form of
reimbursement of Employee’s out-of-pocket expenses and payment of the medical bills
associated with his treatment. The trial court also awarded Employee’s attorney a fee
based on Employee’s out-of-pocket expenses.

       Employee filed a post-trial motion asking the trial court to reconsider the issue of
attorney’s fees, arguing that the medical expenses associated with treating his injury were
a part of his recovery or award and, thus, his attorney should be entitled to calculate his
fee on the basis of the medical bills, not just the out-of-pocket expenses. The trial court

                                              4
agreed and awarded Employee’s attorney a fee based on the out-of-pocket expenses as
well the medical bills Employer was ordered to pay.

       Employer has appealed, arguing that the trial court erred in finding Employee’s
injury to be compensable, as participation in the mud run was not required and was not a
part of his work duties. Employee responds that his participation was, in fact, required as
a part of his work-related duties. For the reasons that follow, we reverse the trial court’s
decision and dismiss the case.

                                   Standard of Review

       The standard we apply in reviewing a trial court’s decision is statutorily mandated
and limited in scope. Specifically, “[t]here shall be a presumption that the findings and
conclusions of the workers’ compensation judge are correct, unless the preponderance of
the evidence is otherwise.” Tenn. Code Ann. § 50-6-239(c)(7) (2015). The trial court’s
decision may be reversed or modified if the rights of a party “have been prejudiced
because findings, inferences, conclusions, or decisions of a workers’ compensation judge:

       (A)    Violate constitutional or statutory provisions;
       (B)    Exceed the statutory authority of the workers’ compensation judge;
       (C)    Do not comply with lawful procedure;
       (D)    Are arbitrary, capricious, characterized by abuse of discretion, or
              clearly an unwarranted exercise of discretion; or
       (E)    Are not supported by evidence that is both substantial and material
              in the light of the entire record.”

Tenn. Code Ann. § 50-6-217(a)(3) (2015).

                                         Analysis

                                            A.

       It has long been the general rule in Tennessee that injuries sustained while an
employee is voluntarily engaged in a recreational activity are not compensable as work-
related accidents. Indeed, as far back as 1932, the Tennessee Supreme Court observed
that “where an employe[e] departs from his work to engage in a sportive act that is in
nowise connected with his employment, or incidental thereto, he cannot recover for an
injury resulting from such act.” Hawkins v. Nat’l Life & Accident Ins. Co., 46 S.W.2d 55,
56 (Tenn. 1932).

      More recently, our Supreme Court was confronted with a case involving an
employee who drowned while boating on his lunch break. Jordan v. United Methodist
Urban Ministries, Inc., 740 S.W.2d 411 (Tenn. 1987). The employee and other workers

                                             5
were being trained in construction work and were allowed to eat their lunch by a lake a
short distance away from their worksite. Id. at 412. The workers found a boat and rowed
it out onto the lake. Id. The employee jumped from the boat to swim to shore and
drowned. The Supreme Court concluded that the employee’s conduct “constituted a
complete departure from the scope and course of [the] employment.” Id. Accordingly,
death benefits were denied. Id.

       Shortly after Jordan was decided, the Supreme Court again addressed recovery for
injuries sustained while engaged in recreational activities. In Ward v. Mid-South Home
Serv., 769 S.W.2d 486 (Tenn. 1989), the employee, a construction worker, suffered an
injury playing basketball at a customer’s home during a lull in the work. Denying his
claim for benefits, the Supreme Court noted that “compensation has been awarded only
when recreational or social activities are shown to be a regular incident of the
employment or under circumstances where the employer requires participation or
otherwise derives some substantial direct benefit from the activity.” Id. at 487. Because
the recreational activity in which the injured worker was engaged was “purely for [his]
own entertainment and amusement,” he was not within the course and scope of his
employment when he was injured and, therefore, was not entitled to recover workers’
compensation benefits. Id.

        In still another case, Tucker v. Acme Boot Co., 856 S.W.2d 703 (Tenn. Workers’
Comp. Panel 1993), the Special Workers’ Compensation Appeals Panel was faced with a
situation in which, unlike the employees in Jordan and Ward who were injured during
their working hours, the employee was injured while participating on a softball team
organized by a co-worker. Employees were not required to participate, and the employer
did not expressly sponsor the team. Id. at 704. However, the employer encouraged
employees to participate, paying the team’s league entry fee, paying a lighting fee for
practices, providing equipment and shirts displaying the employer’s logo, and awarding
“aerobic bucks” to employees who participated, which could be exchanged for prizes. Id.
The Court in Tucker followed the analysis in Jordan and Ward and adopted the following
test to determine whether an injury sustained while participating in a recreational activity
is compensable:

       [R]ecreational or social activities are within the course of employment
       when (1) they occur on the premises during a lunch or recreational period
       as a regular incident of the employment, or (2) the employer, by expressly
       or impliedly requiring participation, or by making the activity part of the
       services of the employee, brings the activity within the orbit of the
       employment, or (3) the employer derives substantial direct benefit from the
       activity beyond the intangible value of improvement in employee health
       and morale that is common to all kinds of recreation and social life.



                                             6
Id. at 705. The Panel in Tucker determined that the employee’s injury was not made
compensable by either of the first two factors, as the injury did not occur on the
employer’s premises and participation in the softball league was not required. Id.
Furthermore, the Panel concluded that the employee’s participation was not of a nature to
provide a benefit to the employer beyond the benefits inherent in any “refreshing social
and recreational” activity. Id.

       Subsequently, the test adopted in Tucker was applied in a case in which the
employee was injured at a car race sponsored by the employer. In Cameron v. Fireman’s
Fund Ins. Co., No. E1998-00678-WC-R3-CV, 2000 Tenn. LEXIS 725, at *2 (Tenn.
Workers’ Comp. Panel Dec. 15, 2000), the employer held a “race night” several days in
advance of the race and required some employees to attend and perform certain functions,
although the employee who was injured had no duties at the actual race where she was
injured. Id. at *3-4. The Panel concluded that none of the factors enumerated in Tucker
brought the employee’s claim within the ambit of workers’ compensation. Id. at *9-10.
The injury did not occur on the employer’s premises, attendance at the race was not
required, and there was no evidence the employer received a benefit from the employee’s
participation. Id. Hence, the employee was not entitled to a recovery.

       In yet another recreational activity case, Young v. Taylor-White, PLLC, 181
S.W.3d 324 (Tenn. 2005), the Supreme Court considered whether an employee who was
injured participating in a three-legged race at a company picnic could recover workers’
compensation benefits. The picnic was held outside of normal work hours at a public
park. Id. at 326. Although employees had to sign up to attend the picnic and check in
upon arrival, attendance was not required. Id. at 327. There were no negative
consequences for not attending, and no one was paid to attend. Id. In its analysis of the
case, the Supreme Court noted that “the voluntary nature of the activity, rather than the
fact that the activity occurs on the employer’s premises or provided a benefit to the
employer, is the touchstone for determining whether the injury occurred during the
course of employment.” Id. at 329. The Court determined that, although others
encouraged the employee to participate in the three-legged race, her participation in the
race was voluntary. Thus, an award of benefits was reversed.

        Finally, in 2007, the Supreme Court again considered the parameters of
compensable injuries in the context of recreational activities. In Gooden v. Coors Tech.
Ceramic Co., 236 S.W.3d 151 (Tenn. 2007), the employee suffered a fatal heart attack
playing basketball during a regular work break. Id. at 153. There was no dispute that
playing basketball contributed to the employee’s heart attack or that supervisors
occasionally joined employees playing basketball. Id. at 154. The trial court denied
benefits, finding the employee had pre-existing heart disease and that the injury did not
arise out of the employment. The Supreme Court reconsidered its identification of the
voluntary nature of the employee’s activity as the “touchstone” of the analysis, observing
that it was “not a judicious use of the term” and that “[e]levating this factor above all

                                            7
others would be a clear departure from our traditional emphasis on ‘the time, place, and
circumstances of the injury.’” Id. at 155. Addressing the circumstances surrounding the
employee’s death, the Court held that the employer’s “acquiescence combined with the
regularity of the basketball games made the games an incident of [the employee’s]
employment.” Id. at 156.

       Against this extensive backdrop of case law, the General Assembly, in 2009,
adopted Tennessee Code Annotated section 50-6-110(a)(6), which was unchanged by the
2013 Workers’ Compensation Reform Act. In keeping with the long-held view that
injuries resulting from “refreshing social and recreational” activities are generally not
compensable, Tucker, 856 S.W.2d at 705, the statute declares that an injury is not
compensable if it occurs as a result of “[t]he employee’s voluntary participation in
recreational, social, athletic or exercise activities, including, but not limited to, athletic
events, competitions, parties, picnics, or exercise programs, whether or not the employer
pays some or all of the costs of the activities.” Tenn. Code Ann. § 50-6-110(a)(6).
However, benefits may be awarded if the activity falls into one or more of the following
exceptions:

        (A)     Participation was expressly or impliedly required by the employer;

        (B)     Participation produced a direct benefit to the employer beyond
                improvement in employee health and morale;

        (C)     Participation was during employee’s work hours and was part of the
                employee’s work-related duties; or

        (D)     The injury occurred due to an unsafe condition during the voluntary
                participation using facilities designated by, furnished by or
                maintained by the employer on or off the employer’s premises and
                the employer had actual knowledge of the unsafe condition and
                failed to curtail the activity or program or cure the unsafe condition.
Id. The statute further provides that if an employer “defends on the ground that the injury
arose in any or all of the ways stated in subsection (a),” which includes a number of
defenses in addition to the recreational activity defense, “the burden of proof shall be on
the employer to establish the defense.” Tenn. Code Ann. § 50-6-110(b).2

2
 While the statute is clear that the burden of establishing the defense set out in section 50-6-110(a)(6) lies
with the employer, it is less clear who bears the burden of proving the existence or absence of the
exceptions set out in subsections (A)-(D). Employer takes the position that an employee must establish
any applicable exception before an employer is obligated to present proof that any such exception does
not apply. Employee, on the other hand, asserts an employer bears the burden of disproving each
exception and that an employee bears no burden of proof once an employer asserts the defense. While we
acknowledge the statute can be interpreted in different ways, we need not resolve this issue in the present
                                                      8
                                                B.

        Guided by the foregoing principles, we return to the facts of this case. The trial
court concluded that Tennessee Code Annotated section 50-6-110(a)(6)(A) and (C)
applied, finding that Employee was impliedly required to participate in the mud run and
that it was a part of his job duties. According to the trial court, Employee’s “work
assignment was to participate in the mud run.” We disagree.

                                 Participation Impliedly Required

        With respect to whether Employee’s participation in the mud run was “impliedly
required” within the meaning of section 50-6-110(a)(6)(A), the proof is uncontradicted
that Employee would not have faced any adverse employment consequences if he
declined to participate. Mr. Mason, the salesman tasked with assembling the team,
testified that he asked Employee to be on the team because Employee was in good
physical condition and “enjoyed that kind of thing.” According to Mr. Mason, Mr.
Triplett never told him that participation was required and he, in turn, never told
Employee that participation was a part of his job duties. In fact, when Mr. Mason
experienced difficulty filling the team, he told Employee that Employee was “our last
choice and I need you to do it if you can.” If Employee had been required to participate,
there would have been no need for Mr. Mason to ask him to join the team several times,
and only then “if [he] can.”

       We also note that Mr. Mason was Employee’s friend and co-worker, not his
supervisor, undercutting any implication Employer coerced Employee to participate.
While Mr. Mason did pressure Employee to participate, he did so because it would be
“fun” and they would be able to “get out of work for a few hours.” He never told
Employee participation was required. Mr. Mason did not believe anyone would have
suffered negative consequences for declining to participate. Further, Mr. Triplett never
suggested to Mr. Mason that he or anyone else would suffer adverse consequences if he
did not put together a team.

       For his part, Mr. Triplett, the general manager of the dealership, testified that he
believed entering a team in the mud run would be “fun,” that participation was “definitely
voluntary,” and that he would not and did not take any adverse employment action
against anyone who declined to participate. In fact, he did not know who was being
asked to participate or who declined to do so, and he did not “shame” or discipline
anyone for not participating. Moreover, Mr. Triplett did not consider participation to be a
part of Employee’s job duties, and he did not “lean” on Employee or anyone else to
participate. This evidence was undisputed.


appeal because, regardless of whether the statute contemplates a shifting burden of proof, the evidence
preponderates against the trial court’s finding of compensability.
                                                  9
       Employee himself acknowledged that he did not believe any negative employment
action would be taken against him if he declined to be on the team, and that the only
adverse effect of a refusal to participate would be disappointing Mr. Triplett and the rest
of the mud run team. He testified that he viewed Mr. Triplett as a “father figure” and did
not want to let him down. However, while he stated he felt pressured to participate, he
did not fear any negative consequences to his job had he declined to participate. Nor was
he told by anyone that he was obligated to participate.

       Employee also acknowledged that the reason he was asked to join the team was
because he was physically fit and Mr. Mason needed someone who could complete the
course. Other dealership employees declined to participate and suffered no adverse
employment actions. According to Employee, no one was “shamed,” “fired,” or “in any
way disciplined” for failing to participate so far as he knew. Although Employee may
have felt peer pressure to participate, such pressure is an inherent part of most
competitive events of this nature. Whether Employee felt peer pressure to participate is
not the determinative issue. Rather, the question is whether pressure was applied by the
employer amounting to an express or implied requirement to participate. Based on this
record, it did not.

       Furthermore, while Employer was associated with a vendor tent at the event, the
evidence was unrefuted that no employees were required to staff the tent. Also, the team
did not wear any clothing identifying them as being associated with Employer. In
addition, Employee was not on the clock while at the event, and Mr. Triplett used his
influence to obtain an earlier start time so the employees could get back to the dealership
and work. The proof was unrefuted that no employee was paid to participate and there
were no prizes or incentives to do so.

       Considering these circumstances as a whole, we conclude that the evidence does
not support the trial court’s finding that Employee’s participation in the mud run was
“impliedly required” within the meaning of section 50-6-110(a)(6)(A).

                         Part of Employee’s Work-Related Duties

       The trial court also found that section 50-6-110(a)(6)(C) applied, determining that
participation in the mud run occurred during working hours and was a part of Employee’s
work duties. This finding is likewise not supported by the weight of the evidence.

       While it is undisputed that the mud run occurred during normal working hours, a
Saturday morning, the record is devoid of evidence to support a finding that it was part of
Employee’s work duties. Employee was not paid for his time away from the dealership
to participate in the event, which was one of his central reasons for initially declining to
be on the team. He was not required to attempt to sell vehicles or network, was not
required to staff Employer’s tent, and did not wear any clothing to identify him as an

                                            10
employee of Employer. Employee did not identify any work duty he was expected to
perform at the mud run. Instead, he merely expressed his opinion that participation was
part of his work duties and that he was there in a representative capacity. However, it is
unclear how he could have been representing Employer, as it was not readily apparent to
anyone attending the event that he worked for Employer.

        In short, the preponderance of the evidence establishes that Employee’s
participation in the mud run, while perhaps the product of peer pressure, was in no way
required by Employer. The proof is clear and uncontradicted that, had Employee refused
to participate altogether, he would have faced no adverse employment consequences.
Moreover, there is no evidence that Employee was performing any work duties while at
the mud run. In fact, the proof is to the contrary, as Employee did not staff Employer’s
tent, did not wear anything to identify him as an employee of Employer, and he wanted to
complete the course quickly so he could get to work. Accordingly, the trial court’s
decision is reversed.

                                                     C.

       The second issue presented for our review concerns the trial court’s decision
regarding attorney’s fees. Initially, the trial court declined to award attorney’s fees based
on the amount of medical expenses Employer was required to pay, more than $19,000
and, instead, awarded fees based only on Employee’s out-of-pocket expenses of
approximately five hundred dollars. However, upon reconsideration, the trial court
determined Employee’s attorney was entitled to a fee based upon both the out-of-pocket
expenses and the medical bills Employer was ordered to pay.

       Employer asserts that the pertinent statute, Tennessee Code Annotated section 50-
6-226, does not contemplate including the cost of medical care in the calculation of
attorney’s fees.3 Employer maintains that recent changes to this statute, which were not
in effect on the date of the injury in this case, contemplate such payments and that, had
the legislature intended an employee’s attorney recover a fee on the basis of medical
expenses, such an amendment would have been unnecessary.4 Employee responds that,
in a case such as this where all benefits were denied, the medical expenses are properly
3
 See Tenn. Code Ann. § 50-6-226(a)(2)(A) (2015) (“Medical costs that have been voluntarily paid by the
employer or its insurer shall not be included in determining the award for purposes of calculating the
attorney’s fees.”).
4
 Tennessee Code Annotated section 50-6-226(d)(1)(B) provides that the trial court may award reasonable
attorney’s fees and costs when an employer “[w]rongfully denies a claim by filing a timely notice of
denial, or fails to timely initiate any of the benefits to which the employee is entitled under this chapter,
including medical benefits under § 50-6-204 or temporary or permanent disability benefits under § 50-6-
207, if the workers’ compensation judge makes a finding that such benefits were owed at an expedited
hearing or compensation hearing.” Although referenced by the parties in their briefs and at oral
argument, this statute applies only to claims for injuries occurring on or after July 1, 2016.
                                                     11
considered part of an employee’s award and, thus, his attorney is entitled to fees
associated with the payment of those benefits. See Tenn. Code Ann. § 50-6-226(a)(1)
(“[N]o attorney’s fees to be charged employees shall be in excess of twenty percent
(20%) of the amount of the recovery or award to be paid by the party employing the
attorney. The [Bureau of Worker’s Compensation] shall deem the attorney’s fee to be
reasonable if the fee does not exceed twenty percent (20%) of the award to the injured
worker . . . .”) (Emphasis added.).

       However, because we have determined that the trial court erred in finding
Employee suffered a compensable injury, the issue of whether the trial court properly
calculated attorney’s fees is pretermitted.

                                             Conclusion

        For the foregoing reasons, we hold that the evidence preponderates against the
trial court’s decision and violates section 50-6-217(a)(3)(A) and (E). Accordingly, the
trial court’s decision is reversed and the case is dismissed. The trial court’s order, as
reversed, is certified as final.5




5
 See Tenn. Code Ann. § 50-6-217(a)(2)(B) (2015) (“If a compensation order is timely appealed to the
appeals board, the order issued by the workers’ compensation judge shall not become final . . . until the
workers’ compensation appeals board issues a written decision certifying the order as a final order.”).
                                                   12
                        TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                          WORKERS’ COMPENSATION APPEALS BOARD

Gregory E. Pope                                           )   Docket No. 2015-01-0010
                                                          )
v.                                                        )
                                                          )   State File No. 65681-2014
Nebco of Cleveland, Inc., d/b/a                           )
Toyota of Cleveland, et al.                               )


                                      CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Appeals Board’s decision in the
referenced case was sent to the following recipients by the following methods of service
on this the 28th day of November, 2016.
 Name                     Certified   First Class   Via   Fax      Via     Email Address
                          Mail        Mail          Fax   Number   Email

 William J. Brown                                                     X    wjb@vollaw.com
 Jennifer Orr Locklin                                                 X    jennifer.locklin@farrar-bates.com
 Thomas Wyatt, Judge                                                  X    Via Electronic Mail
 Kenneth M. Switzer,                                                  X    Via Electronic Mail
 Chief Judge
 Penny Shrum, Clerk,                                                  X    Penny.Patterson-Shrum@tn.gov
 Court of Workers’
 Compensation Claims




Matthew Salyer
Clerk, Workers’ Compensation Appeals Board
220 French Landing Dr., Ste. 1-B
Nashville, TN 37243
Telephone: 615-253-1606
Electronic Mail: Matthew.Salyer@tn.gov